Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Benefit of Foreign Document
Applicant is reminded that a certified copy of the 145293 application filed in Switzerland on 05/01/2020 as required by 37 CFR 1.55 has not been received.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.  Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB.  See also 37 CFR 1.6(d)(2).  
	
Specification
A description of all broken lines in the drawings is necessary.  See MPEP 2920.04(a), subsection II.  The following statement has been inserted preceding the claim:
-- In the drawings, the broken lines represent portions of the high chair that form no part of the claimed design. --

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        01/31/2022